Citation Nr: 1428148	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-12 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroenteritis.


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1974 to April 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  



FINDING OF FACT

Chronic gastroenteritis did not manifest in active service; and any current gastroenteritis is not etiologically related to such service.


CONCLUSION OF LAW

The criteria for service connection for gastroenteritis have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA's duty to notify was satisfied prior to the initial rating decision through an August 2009 notice letter sent to the Veteran that fully addressed all notice elements.  The letter informed the Veteran of what evidence was required to substantiate his service connection claim and of the Veteran's and VA's respective duties for obtaining evidence.  The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to respond.  In light of the above, the Board finds that the Veteran was provided all required notice and that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records are associated with claims file.  The Veteran has not identified any additional records that should be obtained prior to appellate consideration.  VA's duty to further assist the Veteran in locating additional records has been satisfied. 

While the Veteran was not provided a VA examination, one was scheduled to occur in October 2013, for which she failed to appear without showing good cause or requesting the examination to be rescheduled.  The Board will adjudicate the Veteran's claim on the evidence of record.  See 38 C.F.R. § 3.655 (2013). 

The case was previously remanded to provide the Veteran with the opportunity to have a VA examination.  There has been substantial compliance with the Board's prior remand, and adjudication of this case may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

All relevant facts have been adequately developed to the extent possible and no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

For disabilities that are not listed under 38 C.F.R. § 3.309(a), including the disability at issue in the instant case, the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, service connection may not be established in the instant case simply by presumption or by a showing of continuity of symptomatology.  Id.

The Veteran asserts service connection for gastroenteritis is warranted on a direct basis.  While the evidence reveals that the Veteran currently suffers from gastroenteritis, the competent, probative evidence of record does not etiologically link the Veteran's current disability to her service or any incident therein.

Service treatment records contain multiple instances where the Veteran was seen for either abdominal pain or acute gastroenteritis.  See June 1974, July 1974, and April 1976 Service Treatment Records.  However, there is no indication in the service treatment records that the Veteran developed chronic gastroenteritis or other chronic gastrointestinal condition during active service.  Furthermore, the Veteran completed a Reports of Medical History at the end of her active service that indicates no frequent indigestion; no stomach, liver, or intestinal trouble; and no gallbladder trouble.  Therefore, the Board finds the Veteran did not incur chronic gastroenteritis during active service.

Post-service medical evidence of a gastrointestinal condition is first documented by either an April 2008 private treatment record, which indicates nausea, vomiting and a gastric outlet obstruction, or an April 2009 private treatment record, which includes a diagnosis of probable gastroenteritis and a gastric outlet obstruction.  The Board notes this is approximately 32 years following the Veteran's separation from active service.  This lapse in time between service and the first treatment and diagnosis of a gastrointestinal condition weighs against the Veteran's claim.  The Board may, and will, consider in its assessment of service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

When a disability is first diagnosed after service, service connection is warranted for that condition if the competent evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson, 12 Vet. App. 247.  The record contains a current diagnosis of gastroenteritis and evidence of in-service gastrointestinal problems.  The remaining question, therefore, is whether there is medical evidence of a relationship between the current disability and military service.  

The Veteran has not produced a competent medical opinion establishing an etiological link between her current gastroenteritis, or any other gastrointestinal condition, and her active service.  She was scheduled for a VA examination in October 2013; however, she failed to report to the scheduled examination, and has not provided cause for doing so.  The examination was intended to elicit the required etiological opinion.  Based on the evidence currently of record, the Board cannot conclude that the Veteran's gastroenteritis is etiologically related to active duty service.

The Board acknowledges the Veteran's assertions that her gastroenteritis relates to her active duty service.  However, while the Veteran is competent to report symptoms observable to a layperson, e.g., nausea, abdominal pain, she is not competent to independently opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, her lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The absence of a diagnosis of a chronic gastrointestinal condition in service, as well as the fact the Veteran was not diagnosed or treated for such a condition until many years after service, is probative evidence against the claim for direct service connection.  In addition, the lack of any medical opinion etiologically linking the Veteran's present diagnosis to her active duty service is further evidence against direct service connection.  

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for gastroenteritis, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002). 


ORDER

Service connection for gastroenteritis is denied.

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


